76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James NELSON, Plaintiff-Appellant,v.Phylliss HOPKINS, Deputy Warden of Operations, Defendant-Appellee.James NELSON, Plaintiff-Appellant,v.Phylliss HOPKINS, Deputy Warden of Operations, Defendant-Appellee.
Nos. 95-6672, 95-7611.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 28, 1995.Decided:  February 13, 1996.

Appeals from the United States District Court for the District of South Carolina, at Charleston.   David C. Norton, District Judge.  (CA-94-2217-2-18-AJ)
James Nelson, Appellant Pro Se.  Sandra J. Senn, Stuckey & Kobrovsky, Charleston, SC, for Appellee.
D.S.C.
DISMISSED IN NO. 95-6672, AFFIRMED IN NO. 95-7611.
Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his motion to amend his complaint.   We dismiss as interlocutory Appellant's first appeal of the district court's denial of his motion to amend his complaint.  (No. 95-6672).   In Appellant's second appeal (No. 95-7611), we have reviewed the record and the district court's opinions accepting the magistrate judge's recommendations and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Nelson v. Hopkins, No. CA-94-2217-2-18-AJ (D.S.C. Mar. 28, 1995;  Sept. 29, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-6672--DISMISSED
No. 95-7611--AFFIRMED